Citation Nr: 0111195	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-28 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a temporary total evaluation pursuant to the 
provisions of 38 C.F.R. § 4.29 (2000) based on periods of 
hospitalization at Department of Veterans Affairs (VA) 
medical facilities beginning in June and October 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to March 
1977.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO, in pertinent part, denied entitlement to a 
temporary total rating pursuant to the provisions of 38 
C.F.R. § 4.29 based on periods of hospitalization at VA 
medical facilities beginning in June 1996 and October 1996.  
The RO also denied entitlement to service connection for 
post-traumatic stress disorder (PTSD).

In March 1997 the RO granted entitlement to a permanent and 
total disability rating for pension purposes.  

In August 1997 the veteran filed a notice of disagreement 
with the RO's February 1997 denial of entitlement to service 
connection for PTSD.

In his February 1999 statement on the veteran's behalf, the 
local representative requested consideration entitlement to a 
temporary total convalescence evaluation pursuant to the 
provisions of 38 C.F.R. § 4.30 (2000).

In May 1999 the RO denied entitlement to a temporary total 
convalescence evaluation pursuant to the provisions of 
38 C.F.R. § 4.30, and affirmed the previous denial of 
entitlement to service connection for PTSD.

In October 1999 the Board remanded the case to the RO in 
response to the veteran's request for the opportunity to 
present oral testimony before a travel Member of the Board at 
the RO.

In February 2001 the veteran provided oral testimony before 
the undersigned Member of the Board, a transcript of which 
has been associated with the claims file.  


The local representative again requested consideration of 
entitlement to a temporary total convalescence evaluation 
pursuant to the provisions of 38 C.F.R. § 4.30.  As the 
veteran has not initiated an appeal regarding the May 1999 RO 
denial of this claim, this matter considered part of the 
current appellate review, and is referred to the RO for 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The case has been returned to the Board for further appellate 
review

The claim of entitlement to service connection for PTSD is 
further addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran was hospitalized by VA on June 11, 1996 for 
treatment of an overdose of medication, and was diagnosed 
with dissociative disorder and dysthymic disorder, two 
nonservice-connected disabilities, and was transferred to 
another VA hospital on October 14, 1996.


3.  The veteran was hospitalized at a VA facility for 
excision of a pilonidal cyst from October 14, 1996 to October 
22, 1996, wherein he was discharged on a regular diet, with 
no physical restrictions, and with instructions to follow up 
with his primary care physician.

4.  The veteran has not been hospitalized in excess of 21 
days for treatment of a service-connected disability.




CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation 
pursuant to 38 C.F.R. § 4.29, based on periods of VA 
hospitalizations beginning in June and October 1996 have not 
been met.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. § 4.29 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran is seeking entitlement to entitlement to a 
temporary total rating pursuant to the provisions of 38 
C.F.R. § 4.29 based on periods of VA hospitalizations 
beginning in June and October 1996.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of the 
claim; and then proceed to analyze the issue and render a 
decision.


Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which has held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).

By virtue of the RO's notices and determinations, including a 
statement of the case, the veteran was given adequate notice 
of the pertinent regulations pertaining to his claim for 
entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.29.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).


Criteria

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2000).  

Notwithstanding that a hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29 
(2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000).


Factual Background

In November 1996, the veteran filed a claim of entitlement to 
a temporary total evaluation based on hospital treatment in 
excess of 21 days for a service-connected disability pursuant 
to 38 C.F.R. § 4.29.  

VA medical records from the Fort Lyon Medical Center dated 
from June 1996 to November 1996 show that the veteran was 
admitted for an overdose of over-the-counter sleeping 
medication with a diagnosis of dissociative disorder and 
dysthymic disorder.  He was actually hospitalized on June 11, 
for the overdose of medication, and remained under initial VA 
care until his transfer to another VA medical facility on 
October 14, further discussed below.

VA Hospital treatment records from the Denver Medical Center, 
dated from October 14, 1996 to October 22, 1996, show that on 
October 14, 1996, the veteran was transferred from the Fort 
Lyon Medical Center for the excision of a pilonidal cyst.  
The procedure was undertaken without complications.  

The veteran was said to have made an unremarkable recovery 
over the next few days.  He was discharged from the Denver 
Medical Center on October 22, 1996.  He was discharged back 
to the Fort Lyon Medical Center with instructions to keep a 
regular diet, with no physical restrictions, and with 
instructions to follow up with his primary care physician.  
He was directed change the dressing on his wound three times 
a day and to immediately report any irregularities.

VA medical records from the Fort Lyon Medical Center dated 
from October 1996 to November 1996 show that the veteran 
continued to undergo treatment for his diagnoses of 
dissociative disorder and dysthymic disorder.

By rating action dated in February 1997, the RO determined 
that the veteran was not entitled to a temporary total 
evaluation based on hospital treatment in excess of 21 days 
for a service-connected disability pursuant to 38 C.F.R. 
§ 4.29.  In May 1997, the veteran submitted a timely notice 
of disagreement with the decision of the RO.  In August 1997 
and September 1997, the RO issued Statements of the Case 
which summarized the evidence of record relating to the 
aforestated issue, and the laws and regulations governing 
entitlement to temporary total evaluations because of 
hospital treatment in excess of 21 days for a service-
connected disability pursuant to 38 C.F.R. § 4.29.  In 
October 1997, the veteran perfected a substantive appeal.

In February 2001, the veteran testified at a hearing before 
the undersigned Board member in Denver, Colorado, a 
transcript of which has been associated with the claims file.  
His representative asserted that it was the veteran's belief 
that the appropriate aspect of this case was for the 
application of 38 C.F.R. § 4.30 wherein he would be entitled 
to temporary total evaluation based on a service-connected 
disability requiring convalescence.


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as those authorized by him to be obtained.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A(b)); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A)).

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirements 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The record reflects that the veteran was initially 
hospitalized by VA on June 11, 1996, for treatment of an 
overdose of medication.  He was diagnosed with nonservice-
connected disabilities.  

On October 14, 1996, the veteran was transferred from the 
Fort Lyon Medical Center where he was being treated for non 
service-connected psychiatric disabilities to the Denver VA 
Hospital for the excision of a pilonidal cyst.  He is service 
connected for a disability described as an anal fistula.  

The procedure was undertaken without complications, and he 
was said to have made an unremarkable recovery.  He was 
discharged from the Denver Medical Center back to the Fort 
Lyon Medical Center on October 22, 1996.  His total 
hospitalization for the excision of the pilonidal cyst, which 
is asserted to be related to the anal fistula, was nine (9) 
days.  The veteran's service-connected disability did not 
require hospital treatment in a VA or an approved hospital 
for a period in excess of 21 days pursuant to 38 C.F.R. 
§ 4.29 (2000).  He was discharged on a regular diet, with no 
physical restrictions, and with instructions to follow up 
with his primary care physician.  The subsequent treatment at 
the Fort Lyon Medical Center was for symptoms associated with 
his dissociative disorder and dysthymic disorder which are 
not service-connected.

It is the Board's judgment that the veteran's VA 
hospitalizations beginning in June and October 1996, do not 
meet the more than 21 day requirement for treatment of a 
service-connected disability pursuant to 38 C.F.R. § 4.29 
(2000).  Accordingly, the preponderance of the evidence is 
against the claim of entitlement to a temporary total rating 
pursuant to 38 C.F.R. § 4.29 for the periods of VA 
hospitalizations at issue.


ORDER

Entitlement to a temporary total evaluation pursuant to the 
provisions of 38 C.F.R. § 4.29 (2000) based on periods of 
hospitalization at VA facilities beginning in June and 
October 1996 is denied.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the RO denied entitlement to 
service connection for PTSD when it issued a decision in 
February 1997.  The veteran filed a notice of disagreement 
with the foregoing denial in August 1997.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, to accord the veteran due process of law, the 
case is remanded to the RO for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a statement of 
the case with respect to its denial of 
February 1997 denial of entitlement to 
service connection for PTSD.  

The RO should advise the veteran of the 
requisite period of time within which to 
file a substantive appeal if he wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to afford the veteran due process of law.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

